Filed 10/3/19 by Clerk of Supreme Court


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 241

State of North Dakota,                                   Plaintiff and Appellee
      v.
Komikka Katrice Gregory,                             Defendant and Appellant



                                No. 20190060

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Gary H. Lee, Judge.

AFFIRMED.

Per Curiam.

Kelly A. Dillon, Special Assistant State’s Attorney, Bismarck, ND, for plaintiff
and appellee.

Rozanna C. Larson (on brief), State’s Attorney, Minot, ND, for plaintiff and
appellee.

Russell J. Myhre, Enderlin, ND, for defendant and appellant.
                            State v. Gregory
                              No. 20190060


Per Curiam.

[¶1] Komikka Gregory appeals from an amended criminal judgment
entered after a jury verdict. Following trial, in October 2018 a jury found
Gregory not guilty of the charge of murder, but guilty of a charge of
manslaughter. Gregory argues there was insufficient evidence to sustain
the jury verdict for her conviction. Viewing the evidence in the light most
favorable to the verdict, we conclude sufficient evidence exists that could
allow a jury to draw a reasonable inference in favor of conviction. We
affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Gerald W. VandeWalle, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                    1